Exhibit 10.1
MATRIXX INITIATIVES, INC.
2001 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK PROGRAM AGREEMENT
This Restricted Stock Program Agreement (this “Agreement”) is entered into
between Matrixx Initiatives, Inc., a Delaware corporation (the “Company”), and
                     (the “Grantee”), as of                     , 20___ (the
“Date of Grant”).
RECITALS
     A. The Company has adopted the Matrixx Initiatives, Inc. 2001 Long-Term
Incentive Plan, as amended (the “Plan”) to allow the Company to make grants that
will provide an incentive to attract and retain eligible individuals whose
services are considered unusually valuable by providing them an opportunity to
have a proprietary interest in the success of the Company.
     B. The Company believes that entering into this Agreement with Grantee is
consistent with the above stated purposes.
     C. Any capitalized term not otherwise defined will have the meaning
ascribed to it in the Plan.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions in
this Agreement and for other good and valuable consideration, the Company and
Grantee agree as follows:
          1. GRANT OF RESTRICTED SHARES.
          Subject to the terms of this Agreement, pursuant to action taken by
the Compensation Committee of the Company’s Board of Directors on
                    , 20___, the Company hereby grants                     
shares (the “Restricted Shares”) of the Company’s common stock (the “Common
Stock”) to Grantee. The delivery of any documents evidencing the Restricted
Shares granted pursuant to this Agreement shall be subject to the provisions of
Section 3.E below.
          2. RIGHTS OF GRANTEE.
          Subject to the provisions of this Agreement and the Plan, upon the
issuance by the Company to Grantee of any Restricted Shares pursuant hereto,
Grantee will become a shareholder with respect to all of the Restricted Shares
granted to Grantee pursuant to Section 1 and will have all of the rights of a
shareholder in the Company with respect to such Restricted Shares, including,
without limitation, the right to receive notice of, attend and vote at meetings
of the Company’s shareholders and to receive any dividend on such Restricted
Shares that the Company may declare and pay from time to time; provided,
however, that such Restricted Shares will be subject to the restrictions set
forth in this Agreement.
          3. RESTRICTIONS ON COMMON STOCK SUBJECT TO THIS AGREEMENT.
               A. Limitations on Transfer.
               Grantee agrees to not sell, transfer, pledge, exchange,
hypothecate, grant any security interest in, or otherwise dispose of, any
Restricted Shares before the date on which

 



--------------------------------------------------------------------------------



 



the restrictions lapse under Section 3.B, or enter into any agreement or make
any commitment to do so. Any attempted sale, transfer, pledge, exchange,
hypothecation or disposition of the Restricted Shares shall be null and void,
and the Company shall not recognize or give effect to such transaction on its
books and records (including the books and records of the Company’s transfer
agent) or recognize the person or persons to whom such sale, transfer, pledge,
exchange, hypothecation or disposition has been made as the legal or beneficial
owner of the Restricted Shares.
               B. Lapse of Restrictions.
               Subject to the other conditions in this Section 3, the
restrictions on disposition of the Restricted Shares will lapse under the
following schedule:

  •   one-third (1/3) of such Restricted Shares (                    ) shall
vest on the first anniversary of the Date of Grant;     •   one-third (1/3) of
such Restricted Shares (                    ) shall vest on the second
anniversary of the Date of Grant; and     •   one-third (1/3) of such Restricted
Shares (                    ) shall vest on the third anniversary of the Date of
Grant.

               C. Accelerated Vesting.
               Notwithstanding the provisions of Section 3.B hereof, all of the
Restricted Shares, to the extent not already vested, shall fully vest on the
first to occur of the following dates: (i) the effective date of a Change of
Control (as that term is defined in the form of Change of Control Agreement
filed with the Securities Exchange Commission on March 13, 2006 as Exhibit 10.12
to the Company’s 2005 Form 10-K), and (ii) the date on which Grantee ceases to
be employed by the Company on account of his death or Disability (as that term
is defined in the Plan); provided, however, that the restrictions on the
disposition of the Restricted Shares will not lapse unless Grantee is employed
by the Company or any Subsidiary (as that term is defined in the Plan) as of the
date the restrictions expire.
               D. Forfeiture of Restricted Shares.
               Notwithstanding the provisions of Section 3.B hereof, if Grantee
is an employee of the Company on the Date of Grant, and Grantee’s employment is
terminated by the Company or Grantee for any reason other than death or
Disability (as that term is defined in the Plan) on or after the Date of Grant
but prior to the lapse of any of the restrictions pursuant to Sections 3.B
above, Grantee shall forfeit the Restricted Shares that are at that time subject
to restrictions.
               E. Issuance of Certificates.
               The Company shall only be required to issue stock certificates
representing those Restricted Shares whose restrictions have lapsed in
accordance with the provisions of this Agreement. Within sixty (60) days
following the lapse of restrictions on the Restricted Shares, the Company shall
issue to Grantee a stock certificate representing such Restricted Shares. In
connection with such issuance, Grantee may return to the Company for
cancellation any previously issued stock certificate representing other
Restricted Shares and request that the Company issue one (1) or more stock
certificates representing the previously issued Restricted Shares and the newly
lapsed Restricted Shares, whereupon the Company shall issue such stock
certificate(s) to Grantee in accordance with Grantee’s instructions.
          4. SECURITIES ACT.
               A. Registration.

 



--------------------------------------------------------------------------------



 



               The Company has the right, but not the obligation, to cause any
of the Restricted Shares issued or issuable hereunder to be registered under the
appropriate rules and regulations of the Securities and Exchange Commission.
               B. Condition on Delivery of Stock.
               The Company will not be required to deliver any Restricted Shares
issuable hereunder if, in the opinion of counsel for the Company, the issuance
would violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations. The Company may require Grantee, prior to
or after the issuance of any Restricted Shares hereunder, to sign and deliver to
the Company a written statement, in form and content acceptable to the Company
in its sole discretion, that Grantee (i) is acquiring the shares for investment
and not with a view to the sale or distribution thereof, (ii) will not sell any
of such shares or any other Common Stock of the Company that Grantee may then
own or hereafter acquire except with the prior written approval of the Company,
and (iii) will comply with the Securities Act of 1933, the Securities Exchange
Act of 1934 and all other applicable federal and state securities laws and
regulations.
               C. Legend.
               Share certificates representing any Restricted Shares issued
hereunder, to the extent issued, will bear a legend restricting the
transferability of such Restricted Shares in substantially the following form:
“The securities represented by this certificate may not be sold, pledged, or
otherwise disposed of until the restrictions set forth in the Restricted Stock
Agreement dated                     , between Matrixx Initiatives, Inc. and
                     are satisfied.”
          5. REPRESENTATIONS OF GRANTEE.
          In connection with Grantee’s receipt of the Restricted Shares, Grantee
hereby represents and warrants to the Company as follows:
               A. Further Limitations on Disposition.
               Grantee understands and acknowledges that Grantee may not make
any disposition, sale, or transfer (including transfer by gift or operation of
law) of all or any portion of the Restricted Shares except as provided in this
Agreement. Moreover, Grantee agrees to make no disposition of all or any portion
of the Restricted Shares unless and until: (i) there is then in effect a
registration statement under the Securities Act of 1933 covering such proposed
disposition and such disposition is made in accordance with said Registration
Statement; (ii) the resale provisions of Rule 701 or Rule 144 are available in
the opinion of counsel to the Company; or (iii)(A) Grantee notifies the Company
of the proposed disposition and has furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, (B) Grantee
furnishes the Company with an opinion of Grantee’s counsel to the effect that
such disposition will not require registration of such Restricted Shares under
the Securities Act, and (C) such opinion of Grantee’s counsel shall have been
concurred with by counsel for the Company and the Company shall have advised
Grantee of such concurrence.
               B. Determination of Fair Market Value.
               Grantee understands Fair Market Value of the Restricted Shares
shall be determined in accordance with Section 3.1 of the Plan.
               C. Section 83(b) Election.
               Grantee understands that Section 83 of the Internal Revenue Code
of 1986 (the “Code”) taxes as ordinary income the difference between the amount
paid for the Restricted Shares and the Fair Market Value of the Restricted
Shares as of the date any

 



--------------------------------------------------------------------------------



 



restrictions on the Restricted Shares lapse. In this context, “restriction”
means the restrictions set forth in Section 3. Grantee understands that he may
elect to be taxed at the time the Restricted Shares are granted rather than when
and as the restrictions on Restricted Shares lapse by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the Date of Grant. Grantee understands that failure to make this filing timely
will result in the recognition of ordinary income by Grantee, when the
Restricted Shares restrictions lapse, on the Fair Market Value of the Restricted
Shares at the time such restrictions lapse.
GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.
          6. NONTRANSFERABILITY OF AGREEMENT.
          Grantee may not assign or transfer Grantee’s rights under this
Agreement, nor may Grantee subject such rights (or any of them) to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement, and all of Grantee’s rights hereunder, will automatically be
terminated and will thereafter be null and void.
          7. FEDERAL AND STATE TAXES.
          Grantee may incur certain liabilities for federal, state or local
taxes in connection with the issuance of the Restricted Shares hereunder, and
the Company may be required by law to withhold such taxes. Upon determination of
the year in which such taxes are due and the determination by the Company of the
amount of taxes required to be withheld, Grantee shall pay an amount equal to
the amount of federal, state or local taxes required to be withheld to the
Company. If Grantee fails to make such payment in a timely manner, the Company
may withhold and set-off against compensation payable to Grantee the amount of
such required payment.
          8. ADJUSTMENT OF SHARES.
          The number of Restricted Shares issued to Grantee pursuant to this
Agreement will be adjusted in accordance with Article 11 of the Plan in the
event of a change in the Company’s capital structure. Such number of shares may
also be adjusted based on any withholding of compensation by the Company as
provided in the last sentence of Section 7 hereof.
          9. AMENDMENT OF THIS AGREEMENT; TERMINATION.
          This Agreement may only be amended with the written approval of
Grantee and the Company. Notwithstanding the foregoing sentence, the Company may
at any time, upon written notice to Grantee, (i) amend or terminate the Plan, or
(ii) terminate this Agreement; provided, however, that termination of this
Agreement by the Company will be with respect to future issuances of Restricted
Shares only, and will have no effect on Grantee’s or the Company’s rights and
obligations hereunder, including, outstanding restrictions on the sale,
transfer, pledge, exchange, hypothecation or disposition of the Restricted
Shares issued to Grantee hereunder before the effective date of such
termination.
          10. GOVERNING LAW.
          This Agreement shall be governed in all respects, whether as to
validity, construction, capacity, performance, or otherwise, by the laws of the
State of Arizona, without giving effect to choice of law rules.

 



--------------------------------------------------------------------------------



 



          11. SEVERABILITY.
          If any provision of this Agreement, or the application of any such
provision to any person or circumstance, is held to be unenforceable or invalid
by any court of competent jurisdiction or under any applicable law, the parties
hereto will negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement will not be
affected thereby.
          12. ENTIRE AGREEMENT.
          This Agreement and the provision of the Plan applicable hereto
constitute the entire, final and complete agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
promises, understandings, negotiations, representations and commitments, both
written and oral, between the parties hereto with respect to the subject matter
hereof. Neither party hereto will be bound by or liable for any statement,
representation, promise, inducement, commitment or understanding of any kind
whatsoever not expressly set forth in this Agreement or in the Plan.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized representative and Grantee has signed this Agreement as of
the day and year first written above.

                  MATRIXX INITIATIVES, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
                    GRANTEE:    
 
           
 
           
 
      Signature    
 
           
 
           
 
      Name    

 